United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3377
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Darrell Coleman,                       *
                                       *       [PUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: March 14, 2005
                                Filed: April 25, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, and GRUENDER, Circuit
      Judges.
                         ___________

PER CURIAM.

       Darrell Coleman appeals the revocation by the district court1 of his term of
supervised release and the sentence of nine months that the court imposed upon him
for violating the conditions of his release. We affirm.

     Mr. Coleman challenges the district court's order only on constitutional
grounds, arguing that the logic of Blakely v. Washington, 124 S. Ct. 2531 (2004),

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
renders the United States Sentencing Guidelines unconstitutional as well as his nine-
month sentence. Although the Supreme Court did hold the Sentencing Reform Act
unconstitutional after the appellant filed his brief, United States v. Booker, 125 S. Ct.
738, 758, 764-65 (2005), the Court did not discard the guidelines wholesale. Instead,
it excised from the Sentencing Reform Act only those provisions that made
application of the sentencing guidelines mandatory and thus were contrary to the sixth
amendment. Id. at 764. Among the remaining provisions of the Sentencing Reform
Act that the Court recognized as constitutionally valid was the supervised release
statute, 18 U.S.C. § 3583. Id.

       Indeed, the advisory sentencing guidelines scheme that Booker creates, id. at
750, 764-66, is precisely what prevailed before Booker with respect to fixing
penalties for violating the kind of release conditions that Mr. Coleman violated by not
obtaining employment. In such circumstances, § 3583 leaves to the discretion of the
district judge the decision to revoke a term of supervised release and impose
imprisonment, provided the judge takes into account the relevant considerations set
out in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3583(e)(3); see also U.S.S.G. ch. 7,
pt. A(1), A(2)(b), A(3)(a). Therefore Mr. Coleman's constitutional challenge fails.

      Affirmed.
                        ______________________________




                                          -2-